




Exhibit 10.1
2013 Director Compensation Summary


Non-employee directors of PNM Resources, Inc. (the “Company”) receive their
annual retainer in the form of cash and stock-based compensation as determined
by the Company's Board of Directors. At the December 2012 Board meeting, the
Board approved making the following changes to director compensation for 2013:
increasing the lead independent fee from $15,000 to $20,000, increasing the
Compensation Committee chair fee from $5,000 to $10,000, and increasing the
market value of the annual award of restricted stock rights from $55,000 to
$65,000. Thus, the 2013 annual retainer for non-employee directors is as
follows:
Annual Retainer:
 
Restricted stock rights* with a grant date market value of $65,000; and an
annual cash retainer of $52,500 paid in quarterly installments
Annual Presiding Lead Director Fee:
 
$20,000 paid in quarterly installments
Annual Committee Chair Fee:
 
$ 5,000 paid in quarterly installments (in addition to meeting attendance fees),
except that the annual chair fee for the Audit and Ethics Committee and
Compensation and Human Resources Committee is $10,000
Committee Meeting Attendance Fees:
 
$ 1,500 per Board Committee meeting



Directors are also reimbursed for any Board-related expenses, such as travel
expenses incurred to attend Board and Board committee meetings and director
educational programs. Further, directors are indemnified by the Company to the
fullest extent permitted by law pursuant to the Company's bylaws and
indemnification agreements between the Company and each director.


* The amount of the annual award of restricted stock rights is determined by
dividing $65,000 by the closing price of the Company's stock on the New York
Stock Exchange on the day of the grant. Restricted stock rights granted under
the Company's Omnibus Performance Equity Plan (“PEP”) each vest in three equal
annual installments beginning on the first anniversary of the grant date,
subject to vesting acceleration upon retirement from the board. These awards are
typically made at the annual meeting of directors, unless the meeting occurs
during a black-out period for trading in the Company's securities as specified
in the Company's Insider Trading Policy. As set forth under the Company's Equity
Compensation Awards Policy, under those circumstances, the Board will either (a)
schedule a special meeting after the expiration of the black-out period, (b)
make awards pursuant to a unanimous written consent executed after the
expiration of the black-out period, or (c) pre-approve the equity awards with an
effective date after the expiration of the black-out period. The date of the
awards is the date on which the Board approves the awards, unless (i) the
approval date is a non-trading day, in which case the date is the immediately
preceding trading date or (ii) in the case of pre-approval during a black-out
period, in which case the grant date is the first trading date after the
expiration of the black-out period.














